Title: To George Washington from Lotbinière, 18 June 1789
From: Chartier de Lotbinière, Michel, marquis de
To: Washington, George



Sir,
New York June 18th 1789

The Memorial of the Marquis de Chartier de Lotbiniere &ca makes known and represents to you most respectfully
That he is original Proprietor of two large manors and Seignories situated at the head of Lake Champlain and bordering on each bank of the head of said Lake.
The one on the west bank was granted to him under the denomination of Allainville in front about four Leagues (of 2,520 fathoms each) to begin at the lower end of the Lake St Sacrament or new Lake George, at the small Island at present denominated Mouton near the carrying place, extending towards the north along the river as far as the point aux Habitans (at about four miles to the southward of Crown Point) by five leagues deep to the west—without any other reservation of ground on

the whole of said Extent, than the place occupied by the fortifications of Carillon (or Ticonderoga) and of the additional fortifications afterwards judged necessary.
The other on the East bank of the head of the said lake, in front four leagues granted to Mr Hocquart (at that time Intendant in Canada) and sold by him to the Memorialist shortly after the treaty of Peace of 1763, the said front beginning at about half of a league to the southward of the Pointe aux Cheminées (Place for his seignorial Manor reserved in his Domain) extending from thence, northerly along the said lake to the End of the said four leagues by depth Easterly five leagues; which said two seignories in like manner as their other properties of whatever Nature and kind they might be, have been preserved and secured to the said two Proprietors by the general capitulation of Canada, and have been guaranteed to them by the two last subsequent treaties of Peace.
All that part of Lake Champlain from the 45th degree of north latitude having been reserved by Proclamation of his Britannic Majesty at the time of the Establishment of the new government of Quebec &ca and that reserve having been annexed to the Province of New York in July 1764, with express prohibition to the then Governor to make any grant of land throughout the whole Extent of those two seignories, not even in their vicinity until their situation should be perfectly known⟨;⟩ they must have been constantly considered, first in the said province, and afterwards in the State of New York as a sacred Deposit, belonging to the Memorialist⟨,⟩ which ought to be delivered up to him wholly, and the most faithfully as soon as it was possible for the Government of the United States to arrange every thing on the subject to their full satisfaction.
This is the basis on which it should stand, on which it is the most truly founded, and on which it is at present more firmly founded than ever, as the said Government is established for ever.
Therefore, Sir, what he expects, as soon as possible, from your extreme justness and exactness is to give to the treaties the natural and complete effect which they should have.
And he shall ever pray for the preservation of your life and the greatest prosperity of the United States.

Le Mis de Chartier De Lotbiniere.

